                Case 1:17-cr-00554-RJS Document 57 Filed 12/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                   No. 17-cr-554 (RJS)
                                                                     ORDER
 VALENTINA STEEN,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         In light of Supervisee’s waiver of her right to be present at the proceeding scheduled for

December 18, 2020 (Doc No. 56 at 2), IT IS HEREBY ORDERED THAT the conference in this matter

will take place remotely at 2:00 p.m. on Friday, December 18, 2020 via the Skype for Business

videoconferencing system. No later than 5:00 p.m. on Wednesday, December 16, 2020, the parties shall

jointly email to the Court a list of the names and email addresses of persons who anticipate speaking

during the videoconference, including Ms. Steen, the supervising probation officer, and counsel, as well

as the phone numbers of those who will be participating via telephone conference. Chambers will email

the parties directly in due course with further instructions for accessing the videoconference. Members

of the public may monitor the conference via the Court’s free audio line by dialing 1-888-363-4749 and

using access code 3290725#.

SO ORDERED.

Dated:           December 14, 2020
                 New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
